        Case 4:19-cv-05902-DMR Document 8 Filed 09/30/19 Page 1 of 2



 1 Todd C. Atkins (SBN 208879)
     tatkins@atkinsdavidson.com
 2 ATKINS & DAVIDSON, APC
     2261 Rutherford Road
 3 Carlsbad, CA 92008
     Tel: 619.665.3476
 4
     Matthew M. Wawrzyn (pro hac vice pending)
 5 matt@wawrzynlaw.com
     WAWRZYN LLC
 6 2700 Patriot Blvd, Suite 250
     Glenview, IL 60026
 7 Telephone: 847.656.5848
 8 Attorneys for Aftechmobile Inc.
 9
10                              UNITED STATES DISTRICT COURT
11                             NORTHERN DISTRICT OF CALIFORNIA
12
13 AFTECHMOBILE INC.,                             Case No. 3:19-cv-05902 (DMR)

14                Plaintiff,                      NOTICE OF PENDENCY OF OTHER
                                                  ACTION INVOLVING SAME PATENT
15         v.
16 APPLE INC.,
17
                  Defendant.
18
19
20
21
22
23
24
25
26
27
28
     Notice of Pendency of Other Action          -1-           Case No. 3:19-cv-05902 (DMR)
     Involving Same Patent
        Case 4:19-cv-05902-DMR Document 8 Filed 09/30/19 Page 2 of 2



 1           Pursuant to Patent Local Rule 2-1, plaintiff Aftechmobile Inc. hereby gives notice that the
 2 following action, filed within two years of this action by the same plaintiff, concerns the same
 3
     patent as this action:
 4
                 •   Aftechmobile Inc. v. Salesforce.com, Inc., Case No. 3:19-cv-05903 (EMC)
 5
 6 Date: September 30, 2019                            /s/ Todd Atkins
                                                       Todd C. Atkins (SBN 208879)
 7                                                     tatkins@atkinsdavidson.com
                                                       ATKINS & DAVIDSON, APC
 8                                                     2261 Rutherford Road
                                                       Carlsbad, CA 92008
 9                                                     Tel: 619.665.3476
10                                                     Matthew M. Wawrzyn (pro hac vice pending)
                                                       matt@wawrzynlaw.com
11                                                     WAWRZYN LLC
                                                       2700 Patriot Blvd, Suite 250
12                                                     Glenview, IL 60026
                                                       Telephone: 847.656.5848
13
                                                       Attorneys for Aftechmobile Inc.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Notice of Pendency of Other Action              -2-             Case No. 3:19-cv-05902 (DMR)
     Involving Same Patent
